Citation Nr: 0517647	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-18 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES


1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a stomach 
disability.

4.  Entitlement to service connection for a ventral hernia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to March 
1985.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 RO decision that denied the 
veteran's claims of service connection for right and left 
ankle disabilities, and a stomach disability.  The veteran 
timely perfected an appeal to the Board.

While the RO has characterized the appeal as involving two 
issues, for reasons explained below, the Board has 
characterized the appeal as encompassing the four issues 
listed on the title page. 

The Board's decision on the claim for service connection for 
a right ankle disability is set forth below.  The claims for  
service connection for left ankle and stomach disabilities, 
and for a ventral hernia-for which the veteran has completed 
the first of two actions required to place this issue in 
appellant status-are addressed in the remand following the 
order; these matters are being remanded to the RO via the  
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim for service connection for a 
right ankle disability is set forth below.

2.  The record reflects that the veteran injured his ankle in 
service, and includes uncontradicted medical opinion that his  
current right ankle disability had its inception in service. 


CONCLUSION OF LAW

The criteria for service connection for a right ankle 
disability are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA) in 
November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Regulations implementing the 
VCAA are set forth at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2004).  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  

In light of the grant of benefits on the claim decided 
herein,  the Board finds that all notification and 
development action needed to render a fair decision on the 
claim for service connection for right ankle disability has 
been accomplished..

II.  Factual Background

The veteran served on active duty from March 1981 to March 
1985.  A review of his service medical records shows that in 
May 1983 he sustained a bruise to the right knee. 

In October 2001, the veteran reported that he had ankle pain.  
X-ray studies of the right ankle reflect slight soft tissue 
swelling of the medial aspect. 

In September 2002, a VA physician noted that the veteran had 
reported a history of having injured his right knee and ankle 
in service.  The veteran further reported that there was 
documentation of his injuries in his medical records.  The 
examiner opined that the veteran's conditions were probably 
service-connected. 

A February 2003 magnetic resonance imaging (MRI) study of the 
right ankle reflects a distal posterior tibialis tendon tear, 
with no osteochondral defect or other abnormality identified. 

At a March 2003 VA joints examination, the veteran reported 
that he twisted his ankles several times while serving in the 
Marines.  Following an examination, the diagnoses included a 
possible posterior tibial tendon tear of the right ankle.  
(It was also noted that there was no clinical evidence of the 
diagnosis.)  It was opined that it was more likely than not 
that the veteran's ankle symptoms, particularly on the right 
side, were due to the sprain that he sustained in the Marine 
Corps and ultimately resulted in chronic posterior tibial 
tendonitis of the right ankle. 

In a June 2005 addendum, a VA physician essentially indicated 
that the veteran sustained in-service trauma to the legs, 
including the knees and ankles.  It was opined that it was 
reasonable to deduce, or it was more likely than not, that 
the veteran's resultant ankle problems stemmed from an injury 
that occurred to the knees.  It was also noted that as a 
result of his gait abnormality, he had placed more abnormal 
accommodative forces on his ankles, which caused ankle pain 
and resultant dysfunction.

III.  Analysis

Service connection may be established for disability due to 
disease or injury incurred in or aggravated during active 
military, naval, or air service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran contends that he has a current right ankle 
disability as a result of injuries sustained in service.  A 
review of his service medical records  reflects no specific 
complaints, treatment, or diagnosis of a right ankle injury.  
They do show, however, that he injured his right knee in May 
1983, during service, and received treatment for such.  

More current medical evidence, from 2001 onward, shows that 
the veteran has been diagnosed as having soft tissue swelling 
and a tibial tendon tear of the right ankle.

There are several opinions on file that address the etiology 
of the veteran's current right ankle disability.  In 
September 2002, a VA physician noted that the veteran had 
reported a history of having injured his right knee and ankle 
in service, and opined that the veteran's conditions were 
probably service-connected.  At a March 2003 VA joints 
examination, the veteran reported that he twisted his ankles 
several times while serving in the Marines.  Following an 
examination, the physician  opined that it was more likely 
than not that the veteran's ankle symptoms, particularly on 
the right side, were due to the sprain that he sustained in 
the Marine Corps and ultimately resulted in chronic posterior 
tibial tendonitis of the right ankle.  Finally, in a June 
2005 addendum, a VA physician essentially indicated that it 
was reasonable to deduce, or that it was more likely than 
not, that the veteran's resultant ankle problems stemmed from 
an in-service injury.  

In sum, the fact that the veteran's right ankle disability 
was first medically documented many years after service is of 
no consequence.  See 38 C.F.R. § 3.303(d).  Many physicians 
have indicated that the veteran injured his right ankle at 
the same time he injured his knee in service.  It is also 
noted that an in-service injury to the right knee is clearly 
documented in the service medical records.  Given the 
uncontradicted medical evidence that links the veteran's 
current right ankle disability to service, a grant of service 
connection for right ankle disability is warranted.

ORDER

Service connection for a right ankle disability is granted. 


REMAND

The Board's review of the record reveals that additional 
action on the remaining matters is warranted.

As regards the left ankle, the Board points out, as noted in 
the decision, above, many physicians have indicated that the 
veteran sustained trauma to the ankles in service and/or that 
injury in service ultimately caused disability of the ankles.  
While there is clear medical evidence on file that documents 
a current diagnosis of a right ankle disability, the precise 
nature of a left ankle disability, if any, is unclear.  As 
such, the veteran should undergo a VA orthopedic examination 
in order to determine the nature and etiology of any current 
left ankle disability.  See 38 U.S.C.A. § 5103A.

As regards the stomach, the Board notes that the veteran's 
service medical records reveal that in April 1981, he 
complained of feeling sick to his stomach.  Following an 
examination, it was noted he had possible gastritis.  In 
1991, the veteran complained of abdominal pain.  The etiology 
of such was not determined.  In October 2003, it was noted 
that he had epigastric discomfort. 

Given the complaints of stomach problems in service and 
currently, the Board finds that a VA examination is necessary 
to obtain information as to the nature and etiology of any 
current stomach disability.  Id.

Hence, the RO should arrange for the veteran to undergo 
orthopedic and gastrointestinal examinations, by a physician, 
at an appropriate VA medical facility.  The veteran is hereby 
advised that failure to report for any scheduled 
examination(s), without good cause, may result in denial of 
the claim(s) for service connection.  See 38 C.F.R. § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.   If the veteran does not 
report for any scheduled examination(s), the RO must obtain 
and associate with the claims file copies of any notice(s) of 
the date and time of the examination(s) sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to furnish information and/or evidence pertinent 
to the left ankle and stomach claims, , notifying him that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002).  See also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO's letter should specifically 
request that the veteran furnish any After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004)..  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

As a final point, the Board notes that, in November 2004, the 
RO denied service connection for a ventral hernia.  The 
veteran filed a notice of disagreement with that denial in 
June 2005.  However, the RO has yet to issue a statement of 
the case (SOC) with respect to that claim, which is the next 
step in the appellate process.  38 C.F.R. § 19.29; Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 
10 Vet. App. 433, 436 (1997).  Consequently, this matter must 
be remanded to the RO for the issuance of a SOC.  Id.  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202.

Accordingly, these matters are hereby REMANDED for the 
following action: 

1.  The RO should furnish the veteran and 
his representative with a SOC that 
addresses his claim of service connection 
for a ventral hernia, along with a VA 
Form 9, and afford them the opportunity 
to submit a substantive appeal on that 
issue.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected (as 
regards the claim for service connection 
for a ventral hernia, within 60 days of 
the issuance of the SOC). 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for left 
ankle and stomach disabilities that is 
not currently of record.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
from each contacted entity are associated 
with the claims file, or a reasonable 
time period for the veteran's response 
has expired, the RO shouldarrange for the 
veteran to undergo VA orthopedic 
examination and gastrointestinal 
examination, by physicians, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to each  physician designated to examine 
the veteran, and each examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  Each examiner should set 
forth all examination findings, along 
with the complete rationale for all 
opinion expressed, in a printed 
(typewritten) report.

The orthopedic examiner should 
specifically indicate whether the veteran 
has a chronic left ankle disability. With 
respect to each such diagnosed 
disability, the examiner should opine it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability)  
that the left ankle disability is 
etiologically related to a disease, 
injury, or event in service,  to include 
injury sustained in May 1983. 

The gastrointestinal examiner should 
specifically indicate whether the veteran 
has a chronic stomach disability.  With 
respect to each such diagnosed 
disability, the examiner should opine it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that the stomach disability is 
etiologically related to a disease, 
injury, or event in service to include 
complaints of gastric upset made in 1981.  

5.  If the appellant fails to report to 
any scheduled examination(s), the RO must 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims that 
have been remanded in light of all 
pertinent evidence and legal authority. 

8.  If any benefit sought on appeal 
remains denied, the RO must issue to the 
veteran and his representative an 
appropriate supplemental statement of the 
case that includes citation to and 
discussion of all additional legal 
authority considered, and full reasons 
and bases for the RO's determinations and 
consideration of the claim) and afford 
them the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


